Citation Nr: 1416067	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II (DM II).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a pilonidal cyst.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

5.  Entitlement to service connection for a pilonidal cyst, due to herbicide exposure.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a bilateral foot disability (claimed as pes planus).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, in which the RO denied reopening claims for service connection of DM II, a pilonidal cyst, and low back disability; and denied service connection for bilateral foot disability.

The Veteran testified before the undersigned Veterans Law Judge at a Board Video hearing, and a copy of the transcript has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement to the March 2010 rating decision denial of service connection for DM II, a pilonidal cyst, and a low back disability that found: none of these disabilities were shown in service or within one year of discharge; there was no evidence of herbicide exposure; and there was no current diagnosis of a pilonidal cyst or low back disability.

2.  Evidence received since the March 2010 rating decision relates to a previously unestablished fact of an event in service or a current disability necessary to substantiate the service connection claims for DM II, pilonidal cyst, and low back disability.

3.  The Veteran did not have active service in the Korean Demilitarized Zone (DMZ) and exposure to herbicides is not conceded.

4.  Diabetes mellitus did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and it not etiologically related to active service.

5.  Symptoms of a pilonidal cyst were not chronic in service and the Veteran has not been diagnosed with a pilonidal cyst.

6.  Symptoms of low back and/or bilateral feet disabilities (to include arthritis) were not chronic in service and did not manifest to a compensable degree within one year of active service.

7.  The Veteran has not been diagnosed with a low back disability, to include arthritis. 

8.  The Veteran's current bilateral foot disability is due to his nonservice-connected DM II.


CONCLUSION OF LAW

1.  The March 2010 rating decision denying service connection for diabetes mellitus, type II, a pilonidal cyst, and a low back disability became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen service connection for a pilonidal cyst.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for diabetes mellitus, type II are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for service connection for a  pilonidal cyst are not met..  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for a low back disability are not met..  38 U.S.C.A. §§ 1110, (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding the new and material claims to reopen service connection for DM II, a pilonidal cyst, and a low back disability, the Board is reopening the claims.  These decisions constitute a full grant of the benefits sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding these claims is required.

Turning to the appellant's claims for service connection for DM II, a pilonidal cyst, a low back disability, and a bilateral foot disability, notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran regarding the claims for service connection.  In a December 2012 letter, VA informed the Veteran of the evidence necessary to substantiate his claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided a statement of the case in December 2013.

VA also satisfied its duty to assist the Veteran in the development of the claims.  The Veteran reports that he was told his records were destroyed in a fire; however, service treatment records, to include enlistment and Medical Board (separation) examinations are associated with the claims file, as well as, service personnel records.  In addition, the Veteran's lay statements are of record and he provided testimony in a Travel Board hearing in January 2014.  The VA treatment records have been associated with the record.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed disabilities.  However, the Board finds that a VA examination is not necessary in order to decide the matters.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides and did not in fact sustain any low back or bilateral foot disability in service, or otherwise show chronic symptoms of DM II, a pilonidal cyst, the low back, or bilateral feet during service or within a year of service separation, there is no duty to provide a VA medical examination.   See Duenas v. Principi, 18 Vet. App. 512 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Reopening of Service Connection

The Veteran seeks to reopen previously denied claims of service connection for DM II, a pilonidal cyst, and a low back disability.  These claims for service connection were last denied in a March 2010 rating decision, and the Veteran did not initiate an appeal of the decision.  The current claims are grounded upon the same factual bases as the claims previously denied in the March 2010 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as requests to reopen the claims previously denied in March 2010.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 (2013) establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is received.  Before the Board may reopen such a claim, it must find evidence received is both new and material.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In a March 2010 rating decision, service connection for DM II, a pilonidal cyst, and a low back disability were denied finding none of these disabilities were shown in service or within one year of discharge; there was no evidence of herbicide exposure; and there was no current diagnosis of a pilonidal cyst or low back disability.  The Veteran did not appeal these determinations, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

After reviewing the record, the Board finds the evidence received since the March 2010 rating decision relates to a previously unestablished fact of an event in service or a current disability necessary to substantiate the service connection claims for DM II, pilonidal cyst, and low back disability.  Since the prior denial of the claims in March 2012, recent evidentiary submissions have included lay statements by the Veteran, VA treatment records, and the Veteran's testimony at a Board Video hearing.  The Veteran's November 2012 and December 2013 lay statements, as well as the January 2014 Board hearing testimony, and VA treatment records, are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.

The Veteran's lay statements and Board hearing testimony are material, as the statements/testimony discuss herbicide exposure during service, and the testimony suggests the Veteran has been diagnosed with arthritis of the back.  The discussion of herbicide exposure may relate to the unestablished fact of a nexus for DM II and a pilonidal cyst, the relationship of a current disability to service, that is necessary to substantiate the claims.  The testimony regarding arthritis may relate to the unestablished fact of a current low back disability that is necessary to substantiate that claim.  Given the low threshold standard, the Board finds that the additional evidence received, the Veteran's lay statements and Board hearing testimony, is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for DM II, a pilonidal cyst, and a low back disability.  Shade, 24 Vet. App. at 117-18.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the Veteran's claim of entitlement to VA benefits.  The Court held, however, that, when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard,     4 Vet. App. at 394.

The Board finds that it may proceed with the adjudication of the claims for service connection for DM II, a pilonidal cyst, and a low back disability on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of service connection for these disabilities.  The March 2010 rating decision by the RO was based on the merits of the case, and the December 2013 statement of the case provided a thorough overview of the case on appeal.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, diabetes mellitus and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under     38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. 38 C.F.R. § 3.307(a)(6)(iv) (2013).  On the other hand, if a veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit not identified by DoD, notification to the United States Joint Services Records Research Center (JSRRC) should be made to verify the location of the veteran's unit.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010); M21-1MR, Part IV.ii.1.D.15.b (September 8, 2009).  Also relevant, the Court has held that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus, Type II

The Veteran contends that he has DM II related to exposure to herbicides while stationed at Camp Carroll in Korea.  Specifically, he asserts that his herbicide exposure is related to handling and reconditioning military devices, firearms, and gas masks that were used in the field.  The Veteran testified in January 2014 that he "[did] not know for sure, but [they] assumed" weapons they were reconditioning in Korea came from Vietnam.  He also testified it was known throughout camp that "[they] had, some say 850, some say 900 barrels of Agent Orange in its pure form in the compound somewhere between [the] ordinance facilities and artillery facilities."

The Board finds that the Veteran has a current diagnosis of DM II.  VA treatment records note an impression of diabetes mellitus, type I, and type II in 2012; however, VA treatment records in 2013 consistently report the Veteran has DM II and uses an insulin pump.

Service treatment records are absent for any complaints, treatments or diagnoses related to diabetes mellitus.  The Medical Board review completed prior to the Veteran's separation from service also provides no record of symptoms related to diabetes mellitus.

The Veteran's personnel records noted his duty assignment as a small arms repairman at Camp Carroll Depot in Korea from December 1968 to May 1969.  The Veteran was not assigned to a unit identified by DoD as having served in areas along the DMZ in Korea; therefore, VA contacted the JSRRC to verify the Veteran's exposure to herbicides.

The record includes a March 2013 memo by the JSRRC coordinator addressing whether the Veteran had been exposed to herbicides while serving in Korea.  The JSRRC response, dated February 2013, stated that Camp Carroll records from 1968 - 1969 could not be located; however, U.S. Army historical records showed Camp Carroll was located approximately 27 miles from the DMZ, and thus not "in or near" an area in which herbicides are known to have been applied, per the criteria of 38 C.F.R. § 3.307(a)(6)(iv).  Operational Report for Camp Carroll for the period ending July 1969 did not document the use, storage, spraying or transporting of herbicides, to include Agent Orange.  Camp Carroll histories also did not document any specific duties performed by the unit members during this period near or along the DMZ.

The Veteran is competent to report his duties at Camp Carroll.  His assertions that the military equipment he handled and reconditioned had been in areas where herbicides were used; however, are unconfirmed by his own admission, and therefore his statements in this regard are assigned no probative weight.  As DoD also has not corroborated that Agent Orange was stored at Camp Carroll, a matter that likely would have been recorded in official records, the Board concludes the most probative evidence is against the Veteran being exposed to herbicides at that location.  

Therefore, the Board finds that the Veteran was not exposed to Agent Orange or any other herbicides during his active service.  Based on the evidence outlined above, the Board finds that the Veteran is not entitled to presumptive service connection for DM II due to herbicide exposure. 
The Board has also considered whether the Veteran is entitled to service connection for DM II, as directly related to service.  Service treatment records do not contain any complaint or report of symptoms related to DM II.  Therefore, DM II was not noted in service.  There is also no evidence that DM II manifested to a compensable level within one year of separation from service.  VA treatment notes indicate the exact date of the Veteran's DM II diagnosis is unknown, but is approximated as 2001, 32 years after service separation.  See Diabetic Retinopathy Surveillance Consult Eye Examination, dated September 2013.

As a lay person, the Veteran is not competent to establish the etiology of his DM II.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination as to the etiology of a complex medical condition such as DM II requires medical training or expertise, which the Veteran does not have.  Therefore, the Veteran's statements in regards to the etiology of his DM II are assigned no probative weight.

For these reasons, the Board finds that the weight of the evidence does not support finding that the DM II was incurred in or related to active service.  Therefore, service connection for DM II, is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply and the appeal is denied.

Service Connection for Pilonidal Cyst

The Veteran also contends that he has a pilonidal cyst related to herbicide exposure during service.

The Veteran does not have a current diagnosis for a pilonidal cyst, and there is no evidence the Veteran has sought treatment for a pilonidal cyst.  As noted above, the Board finds the Veteran was not exposed to herbicides, to include Agent Orange in service.  In addition, service treatment records are absent for any complaints, treatment, or diagnosis of a pilonidal cyst, to include an examination conducted by the Medical Board prior to discharge.

As a lay person, the Veteran is not competent to establish the diagnosis and/or etiology of the claimed pilonidal cyst.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination as to the diagnosis and etiology of a medical condition requires medical training or expertise, which the Veteran does not have.  Therefore, the Veteran's statements are no probative and are outweighed by both the service treatment records and the postservice treatment records which do not demonstrate that a pilonidal cyst was present during service or after discharge.

For these reasons, the Board finds that the weight of the evidence does not support entitlement to presumptive service connection for a pilonidal cyst due to herbicide exposure, or a finding that a pilonidal cyst was incurred in or related to active service on a direct basis.  Therefore, service connection for a pilonidal cyst is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Low Back Disability

The Veteran contends that his low back disability is due to service, specifically that he did "a lot of lifting" and it was "noticeable if unloading a truck."  The Veteran testified in January 2014 that he was told he had arthritis, did physical therapy for some time, and exercise was recommended.

The Board finds that the Veteran has not been diagnosed with a low back disability, to include arthritis.  VA treatment records show the Veteran complained of back pain and exercise was recommended.  In addition, VA treatment records as recent as November 2013 indicate the Veteran reported that he had arthritis to his mental health providers; however, there is no clinical evidence of such diagnosis.  The Veteran is competent to report his low back symptoms as observed.  See Layno v. Brown, 6 Vet. App 465 (1994).  As a lay person, however, he is not competent to establish the diagnosis or etiology of his low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing arthritis requires medical training or expertise, which the Veteran does not have.  Therefore, the Veteran's statements in regards to the etiology of his low back disability are assigned no probative weight.

Service treatment records are absent for any complaints, treatments, or diagnosis of a low back disability.  This includes examinations and reports completed as part of the Medical Board review before his discharge.

Therefore, the Board finds that the weight of the evidence is against service connection for a low back disability, and the claim must be denied.  As the preponderance of the weight is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Foot Disability

The Veteran testified at the Board hearing in January 2014 that he went to the dispensary once for his left foot at the beginning of service; that he sought treatment after service separation in 1970; and was diagnosed with bone spurs in 1974.  The Veteran specifically stated that some mornings he could barely get up because "something was going on there," but his condition improved after he started moving around.  He further reported that he had arthritis in both ankles.

The Board finds that the Veteran's current bilateral foot condition is due to his nonservice-connected DM II.  VA treatment notes record regular diabetic foot examinations and routine care for thick, yellow incurvated nails.  The Veteran's feet were normal upon examination in November 2013.  Evidence of record is absent for a diagnosis of arthritis of the bilateral ankles, pes planus, or any foot disability not associated with DM II.

Service treatment records are absent for any complaints, treatment or diagnosis of a bilateral foot disability.  The Veteran testified that he received treatment at Ft. Devens Army Hospital, and service records indicate he was a patient there in May 1969 for visual and hearing disabilities, for which he was discharged from service.  See Medical Board Examination, dated June 1969; DA Form 8-118, dated August 1969.

Therefore, the Board finds that the weight of the evidence, lay and medical, is against service connection for a bilateral foot disability, and the claim must be denied.  The benefit of the doubt doctrine is not for application, as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for diabetes mellitus, type II, is granted.

As new and material evidence has been received, the appeal to reopen service connection for a pilonidal cyst is granted.

As new and material evidence has been received, the appeal to reopen service connection for a low back disability is granted.
Service connection for diabetes mellitus, type II, is denied.

Service connection for a pilonidal cyst is denied.

Service connection for a low back disability is denied.

Service connection for bilateral foot disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


